      Case 18-03155-RLM-13                    Doc 34           Filed 10/23/18               EOD 10/23/18 12:57:12                       Pg 1 of 1


                                         UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF Southern Indiana

                                                         Minute Entry/Order
Hearing Information:
                         Debtor:   DEAN WESLEY & GAYLE LYNETTE HICKS
                  Case Number:     18-03155-RLM-13          Chapter: 13

          Date / Time / Room:      TUESDAY, OCTOBER 23, 2018 10:00 AM IP 329

         Bankruptcy Judge:         ROBYN L. MOBERLY
               Courtroom Clerk:    KRISTIN GOSS
                Reporter / ECR:    NIKKO RATLIFF                                                                                                 0.00


Matter:
              Hearing Re: Trustee's Objection to Debtor's Amended Plan [26] [31]
              R / M #:   0/ 0


Appearances:

        JOHN MORGAN HAUBER, TRUSTEE


Proceedings:                                                                                                                              1.00


        Disposition: Hearing held.     Objection Sustained. Debtot to file an Amended Schedule J and an Amended Plan within 30 days.




IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                                            10/23/2018 12:49:57PM
